WALKER, Justice
(dissenting).
I agree with the conclusion that Blau was not a “subordinate” within the meaning of Section 20(c). However, I do not agree with the conclusion that Blau violated Section 2, as a matter of law. The significant words of the definition in Section 2 of professional engineering are these: “The practice of professional engineering, * * * includes any professional service * * * when such professional service requires the application of engineering principles and interpretation of engineering data.” Blau did interpret engineering data, but I am not satisfied that his services also involved, as a matter of law, the application of engineering .principles. The court’s opinion, as I construe it necessarily interprets and as meaning or, thus holding that one acts as a professional engineer, not only when his services involve the application of engineering principles, but also, when his services are limited to the interpretation of engineering data. I believe that and should be construed literally, and that one only acts as a professional engineer when his services involve both engineering principles and the interpretation of engineering data — to reach a conclusion to which both are necessary. Otherwise, this statute will cover the activities of persons skilled only in the various crafts and trades, who must necessarily interpret engineering data to some extent; and I believe that the statute was not intended to regulate such persons. These conclusions perhaps should be elaborated, and I shall do so as opportunity permits. My interpretation of the statute would require an affirmance of the trial court’s judgment. The terms consulting engineer and engineering services in Section 4 of the contract are not defined in the contract; extraneous proof was necessary, and thus admissible, to show what these words meant to the parties and thus, to show whether Blau’s services were within the statute or not.